Name: Council Regulation (EEC) No 201/83 of 25 January 1983 amending Regulation (EEC) No 1430/82 in respect of the application of restrictions on the importation of hemp seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 1 . 83 Official Journal of the European Communities No L 26/3 COUNCIL REGULATION (EEC) No 201 /83 of 25 January 1983 amending Regulation (EEC) No 1430/82 in respect of the application of restrictions on the importation of hemp seed HAS ADOPTED THIS REGULATION : Article 1 In the second indent of the second subparagraph of Article 3 of Regulation (EEC) No 1430/82, '1 January 1983' shall be replaced by '1 August 1983'. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42, 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas the second indent of the second subpara ­ graph of Article 3 of Council Regulation (EEC) No 1430/82 (2) provides that restrictions on the importa ­ tion of hemp seed shall apply from 1 January 1983 ; whereas, taking into account some inherent technical difficulties in applying these measures, this deadline cannot be respected ; whereas it should be deferred to 1 August 1983, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 January 1983 . For the Council The President J. ERTL (') Opinion delivered on 14 January 1983 (not yet published in the Official Journal). (2) OJ No L 162, 12 . 6 . 1982, p. 27 .